DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 4, 5, 18-21, 27, 29, 30, 31, 35, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and/or Speices, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/27/2022.
Applicant's election with traverse of Group I and Species A2, B1, and C1 in the reply filed on 09/27/2022 is acknowledged.  The traversal is on the ground(s) that claim 16 relates to Group I and Species A2 relates to claim 3. The Office agrees that Claim 16 should be grouped with Group I and Species A2 should list claim 3. However, these typographical errors are not sufficient to establish that the requirement was improper, because they do not explain why the distinct invention and species should not be restricted. Additionally, it is clearly apparent that applicant was able to understand the requirement and was able to fully respond in spite of the typographical errors. 
Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a national stage entry of PCT/US2018/067525 filed on 12/26/2018 and further claims priority to Provisional U.S. Application No. 62/610,652 filed on 12/27/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2020, 09/08/2021, and 06/30/2022 were filed after the national stage entry date of the application on 06/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomoto et al. (US 2003/0165169), hereafter Nomoto1.
Regarding claim 1, Nomoto discloses a substrate having first and second opposing sides (Fig. 7 element 1); an epitaxial layer having first and second opposing sides (Fig. 7 elements 2-6), the first side of the epitaxial layer abutting the first side of the substrate (Fig. 7 elements 1 and 2); a substrate contact abutting the second side of the substrate (Fig. 7 element 10); an epitaxial contact abutting the second side of the epitaxial layer (Fig. 7 element 9); a submount (Fig. 6 element 22) mounted to a submount contact with an electrically conductive material ([0068]), the submount contact being either the epitaxial contact or the substrate contact (Fig. 6; Fig. 7 element 10); an obverse submount contact (Fig. 6; Fig. 7 element 9), the obverse submount contact being either the epitaxial contact or the substrate contact that is not associated with the submount contact (Fig. 6; Fig. 7 element 9); and a contact extension abutting the obverse submount contact (Figs. 17 and 18 element 9-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hegblom (US 10205303 B1), hereafter Hegblom, in view of Wang et al. (US 20150255955 A1), hereafter Wang.
Regarding claim 1, Hegblom discloses a semiconductor device (Title; col. 1 ll. 14-15) comprising: a substrate having first and second opposing sides (Fig. 1A element 104); an epitaxial layer having first and second opposing sides (Fig. 1A element 106; col. 4 ll. 28), the first side of the epitaxial layer abutting the first side of the substrate (Fig. 1A elements 104 and 106); a substrate contact abutting the second side of the substrate (Fig. 1A element 102); an epitaxial contact abutting the second side of the epitaxial layer (Fig. 1A element 120); and a contact extension abutting the epitaxial contact (Fig. 1A elements 122 and 124). Hegblom does not explicitly disclose a submount mounted to a submount contact with an electrically conductive material, the submount contact being either the epitaxial contact or the substrate contact; an obverse submount contact, the obverse submount contact being either the epitaxial contact or the substrate contact that is not associated with the submount contact; and a contact extension abutting the obverse submount contact. However, Wang discloses a submount (Fig. 7(c) element 765) mounted to a submount contact ([0076]) with an electrically conductive material ([0078]), the submount contact being either the epitaxial contact or the substrate contact ([0076]); an obverse submount contact (Fig. 7 element 738), the obverse submount contact being either the epitaxial contact or the substrate contact that is not associated with the submount contact (Fig. 7 element 738). The advantage is to improve heat dissipation ([0078]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to modify Hegblom with a submount mounted to a submount contact with an electrically conductive material, the submount contact being either the epitaxial contact or the substrate contact; an obverse submount contact, the obverse submount contact being either the epitaxial contact or the substrate contact that is not associated with the submount contact as disclosed by Wang in order to improve heat dissipation. Neither Hegblom nor Wang explicitly disclose a contact extension abutting the obverse submount contact. However, the combination of Hegblom and Wang necessarily result in the contact extension of Hegblom abutting the obverse submount contact. Specifically, Hegblom discloses the contact extension is formed on the epitaxial contact as opposed to the substrate contact (Fig. 1A elements 122 and 124 are formed on 120 as opposed to 102). Additionally, the embodiment of Fig. 7 of Wang shows the substrate contact being connected to the submount. This configuration results in the substrate contact being the submount contact and the epitaxial contact being the obverse submount contact ([0076]-[0078]). Mounting Hegblom to a submount in the same configuration results in the epitaxial contact of Hegblom being the obverse submount contact and thus necessarily results in the contact extension abutting the obverse submount contact. Accordingly, a person of ordinary prior to the effective filing date of the claimed invention would understand the combination of Hegblom and Wang to necessarily a contact extension abutting the obverse submount contact. 
Regarding claim 6, Hegblom further discloses the contact extension is composed of an electrically conducting metal (Fig. 1A elements 122 and 124; col. 4 ll. 5-11; col. 10 ll. 47-48), optionally wherein the electrically conducting metal includes an element selected from the group consisting of gold, copper, silver, aluminum, platinum, palladium, rhodium, indium, iridium, gallium, bismuth, antimony and tin (col. 7 ll. 38-41; col. 10 ll. 47-48).
Regarding claim 8, Wang, for the same reasons outlined above, further discloses the electrically conductive adhesive includes a fusible metal alloy or an electrically conductive composite.
Regarding claim 9, Hegblom further discloses the obverse submount contact is composed of an electrically conducting metal (Fig. 1A element 120; col. 6 ll. 5-8), wherein the electrically conducting metal includes an element selected from the group consisting of gold, copper, silver, aluminum, platinum, palladium, rhodium, indium, iridium, gallium, bismuth, antimony and tin (col. 6 ll. 5-8).
Regarding claim 14, Hegblom further discloses the semiconductor device is a vertical-cavity surface-emitting laser (Title).
Regarding claim 15, Hegblom further discloses the epitaxial layer includes a distributed Bragg reflector (Fig. 1B element 108/114; col. 5 ll. 3) and an active region (Fig. 1B element 110; col. 4 ll. 63-65), and the substrate, epitaxial layer, epitaxial contact, substrate contact and submount are operable to generate light (col. 4 ll. 63-65; Title).
Regarding claim 16, Hegblim further discloses the vertical-cavity surface-emitting laser is either: a top-emitting vertical-cavity surface-emitting laser; or a bottom-emitting vertical-cavity surface-emitting laser (col. 5 ll. 57-58 describes an light emitting aperture 134 resulting in a top-emitting VCSEL device).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hegblom in view of Wang, as applied to claim 1, in further view of Huh et al. (WO 2006/090990 A1), hereafter Huh.
Regarding claim 2, Hegblom in view of Wang do not explicitly disclose a structured extension abutting the submount contact. However, Huh discloses a structured extension abutting the submount contact ([0027]). The advantage is to provide increased contact area with the submount thereby improving heat dissipation ([0009]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Hegblom and Wang with a structured extension abutting the submount contact as disclosed by Huh in order to provide increased contact area with the submount thereby improving heat dissipation.
Regarding claim 10, Huh, for the same reasons outlined above, further discloses the structured extension includes crenelated extensions configured to increase the contact area between the structured extension and the electrically conductive adhesive material (Fig. 4 element 100 the raised portion abutting Vs 110).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hegblom in view of Wang, as applied to claim 1, in further view of Antreasyan et al. (US 5305340), hereafter Antreasyan.
Regarding claim 3, Hegblom further discloses the contact extension (Fig. 1A elements 122 and 124 may be composed of Pt, Ti, and Au; col. 8 ll. 8-10 and col. 10 ll. 47-48) may be composed of the same material as the epitaxial contact (col. 6 ll. 7). Hegblom in view of Wang do not explicitly disclose the contact extension is composed of the same material as the obverse submount contact, and the contact extension is characterized by a substantially similar microstructure as the obverse submount contact. However, Antreasyan discloses the contact extension is composed of the same material as the obverse submount contact (Fig. 3 elements 40 and 48), and the contact extension is characterized by a substantially similar microstructure as the obverse submount contact (col. 3 ll. 8-10 & 23 implicitly disclose a substantially similar microstructure due to the same materials and processes being used to form the contact and extension). The advantage is to use known materials and processes to form the contact and contact extension. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Hegblom in view of Wang with the contact extension is composed of the same material as the obverse submount contact, and the contact extension is characterized by a substantially similar microstructure as the obverse submount contact as suggested by Antreasyan in order to use known materials and processes to form the contact and contact extension.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hegblom in view of Wang, as applied to claim 1, in further view of Liu et al. (US 5693568), hereafter Liu.
Regarding claim 3, Hegblom further discloses the contact extension (Fig. 1A elements 122 and 124 may be composed of Pt, Ti, and Au; col. 8 ll. 8-10 and col. 10 ll. 47-48) may be composed of the same material as the epitaxial contact (col. 6 ll. 7). Hegblom in view of Wang do not explicitly disclose the contact extension is composed of the same material as the obverse submount contact, and the contact extension is characterized by a substantially similar microstructure as the obverse submount contact. However, Liu discloses the contact extension is composed of the same material as the underlying contact (col. 6 ll. 54-67), and the contact extension is characterized by a substantially similar microstructure as the underlying contact (col. 5 ll. 19-27). The advantage is to prevent unreliability problems (col. 5 ll. 54-67). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Hegblom in view of Wang with the contact extension is composed of the same material as the obverse submount contact, and the contact extension is characterized by a substantially similar microstructure as the obverse submount contact as suggested by Liu in order to prevent unreliability problems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828       
12/16/2022                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office notes that Nomoto renders obvious most of the dependent claims. The Office has not provided these rejections as the Hegblom reference, cited below, appears to be more relevant to applicant’s disclosed invention. Specifically, applicant indicates the contact extension serves as a strain compensation layer. See, e.g., [0002].